Filed 4/26/16
                           CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             SIXTH APPELLATE DISTRICT

JULIA DANIELS et al.,                               H040487
                                                   (Santa Cruz County
        Plaintiffs and Appellants,                  Super. Ct. No. CV176513)

        v.

SELECT PORTFOLIO SERVICING,
INC., et al.,

        Defendants and Respondents.

JULIA DANIELS et al.,                               H040990
                                                   (Santa Cruz County
        Plaintiffs and Appellants,                  Super. Ct. No. CV176513)

        v.

BANK OF AMERICA, N.A. et al.,

        Defendants and Respondents.


        Appellants Julia and Andre Daniels obtained a $650,000 adjustable rate loan
secured by a deed of trust on their Santa Cruz residence. When their interest rate
adjusted upward, they struggled to make their loan payments. Appellants spent years in
unsuccessful attempts to obtain a loan modification from their then-loan servicer, Bank of
America, N.A. (BofA). In the process, they fell behind on their loan payments, allegedly
at the behest of BofA.
        Appellants sued BofA and several other entities to prevent a non-judicial
foreclosure sale of their home and to collect monetary damages. Respondents are four
entities with ties to the deed of trust on appellants‟ residence: Select Portfolio Servicing,
Inc. (SPS) and BofA, both of which serviced appellants‟ loan; U.S. Bank National
Association (U.S. Bank), the trustee of the securitized trust that owns the loan; and
ReconTrust Company, N.A. (ReconTrust), the substituted trustee of the deed of trust
(collectively respondents).
       The trial court sustained SPS and U.S. Bank‟s demurrer to the first amended
complaint without leave to amend and entered judgment in their favor. The trial court
dismissed all of the claims against BofA and ReconTrust by way of a motion for
judgment on the pleadings and entered a second judgment in their favor. Appellants
appeal both judgments of dismissal.1
       For the reasons set forth below, we reverse and remand with directions. In doing
so, we hold, among other conclusions, that: when a lender acquires by assignment a loan
being administered by a loan servicer, the lender may be liable to the borrower for
misrepresentations made by the loan servicer, as the lender‟s agent, after that assignment;
and, a loan servicer may owe a duty of care to a borrower through application of the
Biakanja2 factors, even though its involvement in the loan does not exceed its
conventional role.
I.     FACTUAL AND PROCEDURAL BACKGROUND3
       A.     The Loan and Deed of Trust
       Appellants obtained an adjustable rate mortgage in the amount of $650,000 from
SCME Mortgage Bankers, Inc. (SCME) in May 2005. They wanted a fixed rate loan, but

       1
         We ordered that the two appeals be considered together for purposes of briefing,
oral argument, and disposition.
       2
         Biakanja v. Irving (1958) 49 Cal.2d 647 (Biakanja).
       3
         The factual background is based on the allegations in the operative complaint
and matters subject to judicial notice. The facts alleged in the pleading are deemed to be
true, but contentions, deductions, and conclusions of law are not. (People ex rel. Harris
v. Pac Anchor Transportation, Inc. (2014) 59 Cal.4th 772, 777 (Pac Anchor).) In
addition to the complaint, we also may consider matters subject to judicial notice. (Ibid.)

                                             2
their broker told them the loan with an adjustable rate was the best one for which they
qualified and assured them they could refinance to a fixed rate within two years. The
loan had a 1 percent interest-only rate for the first year and was secured by a deed of trust
on their residence in Santa Cruz, California.
       B.     Appellants‟ Attempts to Obtain a Loan Modification From BofA
       Countrywide took over the servicing of the loan. In early 2008, appellants
requested that Countrywide refinance or modify the loan. They were told neither was
possible because BofA was in the process of acquiring the right to service the loan.
In December 2008, appellants contacted BofA about refinancing the loan. After
contacting BofA on a weekly basis for months, appellants received a loan modification
application in mid-2009. BofA employees represented that appellants “would be granted
a modification” if they complied with all of BofA‟s requests and “would be evaluated for
a loan modification in good faith.” Appellants returned the completed application with
the documents BofA requested. When appellants called to check on the status of their
application, they were told by multiple BofA employees that they had provided all of the
necessary documentation and “were still under review for the loan modification.”
Between three and five months later, BofA denied their application purportedly because
appellants did not provide all of the requested documents. Appellants applied for a loan
modification a second time and were again denied for failure to provide documentation,
despite BofA‟s representations that it had received the necessary documents. Appellants
continued to make their regularly monthly payments to BofA.
       In mid-2010, appellants again contacted BofA about a loan modification and were
told they needed to be at least three months delinquent in their payments to qualify. The
BofA employees “led [appellants] to believe that they would be granted a loan
modification if they complied with all of [BofA‟s] instructions, requests and if they
became at least three months delinquent in their monthly mortgage payments.”
Appellants, who until that time were current on their monthly payments, missed three
                                                3
payments at the behest of BofA. They again contacted BofA and were told to make
reduced payments of $1,000 per month, which they did. Appellants “believed that the
payments were trial plan payments and that upon completion of the trial plan, [they]
would be granted a permanent modification that would provide them with a fixed interest
rate.”
         At some point, appellants attempted to resume making their regular, higher
monthly payments, but BofA refused to accept those payments. BofA continued to
accept the $1,000 monthly payments until the end of 2011, at which point it stopped
accepting payments from appellants.
         Appellants “continued to attempt to obtain a loan modification” and “continued to
submit any and all documents that [BofA] requested.” They “were continually told,” by,
among others, BofA employee Johnny Pearson “in or about the end of 2011”, that BofA
did not receive the documents they submitted, even after BofA confirmed receipt of those
documents. They “were continually denied for a loan modification.”
         In June 2012, appellants again applied to BofA for a loan modification. Pearson
informed them BofA would not modify their loan because their house was “underwater.”
         SPS began servicing appellants‟ loan on December 1, 2012. In supplemental
briefing, appellants informed us that SPS no longer services their loan and that, during
the pendency of this appeal, they entered into a loan modification agreement with their
new loan servicer.
         C.    Assignment of the Deed of Trust
         In August 2011, Mortgage Electronic Registration Systems, Inc., assigned its
interest in the deed of trust to U.S. Bank as trustee for the certificate holders of
Harborview Mortgage Loan Trust 2005-08, Mortgage Loan Pass-through Certificates,
Series 2005-08 (Securitized Trust). Appellants allege that assignment was void because
the Securitized Trust closed on July 29, 2005, prior to the date of the assignment.
Alternatively, appellants allege the deed of trust and note never were transferred into the
                                               4
Securitized Trust. U.S. Bank substituted ReconTrust as the trustee under appellants‟
deed of trust in August 2012.
       D.     Notices of Default and Trustee‟s Sale
       In August 2012, ReconTrust recorded a notice of default and election to sell,
stating appellants were more than $127,000 in arrears. On November 28, 2012,
ReconTrust recorded a notice of trustee‟s sale. The property has not been sold.
       E.     The Maxam Action
       Appellants were plaintiffs in a mass joinder action against Countrywide,
BofA, ReconTrust, and CTC Real Estate Services, Inc., in 2011. That action,
Maxam et al. v. Bank of America, N.A. et al. (Super. Ct. Orange County, 2011,
No. 30-2011-00450819-CU-MT-CXC (Maxam)), was filed in February 2011 in Orange
County Superior Court. The second amended complaint, filed on June 9, 2011, added
appellants as plaintiffs and asserted causes of action for (1) fraudulent concealment;
(2) intentional misrepresentation; (3) negligent misrepresentation; (4) injunctive relief for
violation of Civil Code section 2923.5; and (5) unfair competition under Business and
Professions Code section 17200 on behalf of more than 1,000 plaintiffs.
       The Maxam second amended complaint alleged the plaintiffs “borrowed money
from Countrywide or its subsidiaries or affiliates.” It further alleged that Countrywide
falsely inflated property appraisals and then, using those overstated home values and
disregarding their own underwriting requirements, induced the plaintiffs into taking loans
Countrywide knew they could not afford. Countrywide then allegedly securitized
plaintiffs‟ loans and sold the resulting collateralized mortgage pools to third party
investors at inflated prices in a scheme to “bilk” those investors. As a result of the
ensuing liquidity crisis and collapse of Countrywide, both of which Countrywide
allegedly foresaw, plaintiffs‟ property values fell, they lost access to other sources of
financing, and their credit ratings were damaged.


                                              5
       With respect to loan modification, the second amended complaint alleged BofA
directed other respondents to “advis[e] [Appellants] that [Respondents] would consider
loan modifications, while at the same time covertly referring Plaintiffs‟ files to servicing
companies in India instructed to obfuscate, badger, delay and divert the Plaintiffs from
enforcing their rights.” It further alleged “Defendant profess willingness to modify
Plaintiffs‟ loans . . . , but . . . persist . . . in their secret plan to use Indian or other offshore
servicing companies to deprive Plaintiffs of their rights.” And the Maxam plaintiffs
alleged BofA and Countrywide falsely represented to “multiple Plaintiffs that they would
be assisted by [Respondents] in a loan modification.”
       The Maxam respondents demurred to the second amended complaint. On
January 27, 2012, the trial court sustained the demurrer with 60 days‟ leave to amend,
reasoning the plaintiffs had failed “to state facts which provide a basis for liability of
each of the [Respondents] to each [Appellants].” The court pointed out a number of other
deficiencies in the complaint, including that the plaintiffs failed to allege they knew of
the alleged misrepresentations, relied upon them, or were injured by them. With respect
to any misrepresentation claims “based on alleged promises regarding loan
modifications,” the court noted that the plaintiffs “fail[ed] to plead when, where and how
the alleged misrepresentations were made, who made them, facts showing the person‟s
authority to speak, the specific content of the representation and facts showing why the
representation was false,” or “facts showing reliance on the alleged misrepresentations.”
       Many of the plaintiffs, including appellants, failed to file an amended complaint
within the 60 days allotted, and the trial court entered a judgment of dismissal with
prejudice against them on April 3, 2013. Four months later, in August 2013, appellants
moved to set aside the judgment due to its “preclusive effect on [their] legitimate and
meritorious claims.” In support of that motion, they claimed to have been “unaware of
the status of the litigation” and characterized their lack of awareness as excusable neglect.
The trial court denied the motion, noting that “no less than 8 communications were sent
                                                  6
to all the Plaintiffs, including the Daniels,” regarding their attorney‟s “failure . . . to
protect their interests.”4
       F.      The Current Action
       Appellants filed the instant action against SCME, SPS, U.S. Bank, BofA, and
ReconTrust on March 19, 2013. The operative first amended complaint, filed on July 11,
2013, asserts eight causes of action: intentional misrepresentation; negligent
misrepresentation; breach of contract; promissory estoppel; negligence; wrongful
foreclosure; unlawful business practices in violation of Business and Professions Code
section 17200 et seq. (UCL); and civil conspiracy.5 Those claims are largely premised on
BofA‟s conduct in connection with the loan modification process. Appellants also seek
relief based on misrepresentations SCME made when it originated the loan, as well as
irregularities in U.S. Bank‟s securitization of the loan.
       SPS and U.S. Bank filed a demurrer on August 30, 2013, arguing appellants failed
to adequately allege any of their claims, which, in any event, were barred by the res
judicata effect of the Maxam action. At a hearing, the court sustained the demurrer
without leave to amend on res judicata grounds. The court issued a written order
sustaining the demurrer on October 17, 2013, and entered judgment in favor of SPS and
U.S. Bank.
       Thereafter, BofA and ReconTrust successfully moved for judgment on the
pleadings on the ground appellants‟ claims were barred by res judicata. The trial court
       4
         The court‟s ruling reflects that the attorney was “relieved from his duties as
counsel for the Plaintiffs” and, according to appellants, that attorney was disbarred as a
consequence of his actions in the Maxam action.
       5
         All eight causes of action are asserted against BofA, U.S. Bank, and SPS. The
wrongful foreclosure, UCL, and civil conspiracy claims also are asserted against
ReconTrust. And the intentional misrepresentation, negligent misrepresentation, and
UCL causes of action are directed against SCME, in addition to BofA, U.S. Bank, and
SPS. However, apparently SCME was never served. In any event, it is not a party to this
appeal.

                                                7
separately entered judgment in favor of BofA and ReconTrust. Appellants timely
appealed both judgments. This court ordered the appeals to be considered together for
the purpose of briefing, oral argument and disposition.
II.    DISCUSSION
       A.     Standard of Review
       The same de novo standard of review applies to motions for judgment on the
pleadings and to general demurrers. (Pac Anchor, supra, 59 Cal.4th at p. 777.) In both
instances, we exercise our independent judgment as to whether a cause of action has been
stated under any legal theory when the allegations are liberally construed. (International
Assn. of Firefighters, Local 230 v. City of San Jose (2011) 195 Cal.App.4th 1179, 1196.)
The facts alleged in the pleading are deemed to be true, but contentions, deductions, and
conclusions of law are not. (Pac Anchor, supra, at p. 777.) In addition to the complaint,
we also may consider matters subject to judicial notice. (Ibid.)
       We do not review the validity of the trial court‟s reasoning. (B & P Development
Corp. v. City of Saratoga (1986) 185 Cal.App.3d 949, 959.) For that reason, and because
demurrers and motions for judgment on the pleadings raise only questions of law, we
may also consider new theories on appeal to challenge or justify the trial court‟s rulings.
(Ibid. [demurrer]; Burnett v. Chimney Sweep (2004) 123 Cal.App.4th 1057, 1065
[judgment on the pleadings].)
       We review the trial court‟s denial of leave to amend for abuse of discretion.
(Branick v. Downey Savings & Loan Assn. (2006) 39 Cal.4th 235, 242.) “Where a
demurrer is sustained without leave to amend, [we] must determine whether there is a
reasonable probability that the complaint could have been amended to cure the defect; if
so, [we] will conclude that the trial court abused its discretion by denying the plaintiff
leave to amend. [Citation.] The plaintiff bears the burden of establishing that it could
have amended the complaint to cure the defect.” (Berg & Berg Enterprises, LLC v. Boyle
(2009) 178 Cal.App.4th 1020, 1035.)
                                              8
       B.     Preclusion
       Respondents urge us to affirm the trial court‟s dismissal of the majority of
appellants‟ causes of action on “res judicata” grounds. Specifically, respondents
maintain the causes of action alleging misconduct in connection with the origination of
appellants‟ loan and their attempts to modify that loan are precluded by the Maxam
judgment. Respondents concede that claims premised on the alleged improper
securitization of appellants‟ loan—i.e., the wrongful foreclosure cause of action and
portions of the UCL claim—are not precluded by the prior action.6
       As our high court recently explained, the terminology it and other courts have
employed “in discussing the preclusive effect of judgments has been inconsistent” and
imprecise. (DKN Holdings LLC v. Faerber (2015) 61 Cal.4th 813, 823 (DKN Holdings).)
The Supreme Court has “used „res judicata‟ as an umbrella term encompassing both
claim preclusion and issue preclusion.” (Ibid.) But it has also “sometimes described
„res judicata‟ as synonymous with claim preclusion, while reserving the term „collateral
estoppel‟ for issue preclusion.” (Id. at p. 824.) And yet, on other occasions, it has “used
the term „res judicata‟ more broadly, even in a case involving only issue preclusion, or
collateral estoppel.” (Ibid.) This inconsistency has “caused some confusion,” including
among respondents in this case, as discussed below. (Id. at p. 823.)
       “To avoid future confusion” between the two types of preclusion, which “have
different requirements,” the court endorsed the use of the terms “ „claim preclusion‟ ” and
“ „issue preclusion.‟ ” (DKN Holdings, supra, 61 Cal.4th at p. 824.) Claim preclusion
“bar[s] relitigation of [a] claim altogether” where a second suit involves: “(1) the same
cause of action (2) between the same parties [or those in privity with them] (3) after a


       6
         Oddly, below respondents claimed all of appellants‟ claims were barred by
res judicata. Indeed, res judicata was the sole basis for BofA and ReconTrust‟s motion
for judgment on the pleadings.

                                             9
final judgment on the merits in the first suit.” (Ibid.) Issue preclusion bars “a party to the
first lawsuit, or one in privity with a party” to the first lawsuit, from relitigating issues
that were “actually litigated” and “conclusively resolve[d]” in the first lawsuit. (Ibid.)
Unlike claim preclusion, issue preclusion (1) “does not bar entire causes of action,” but
“prevents relitigation of previously decided issues” and (2) “can be raised by one who
was not a party or privy in the first suit.” (Ibid.)
       It is apparent from respondents‟ briefs below that they invoked claim preclusion,
not issue preclusion. For example, respondents argued that the Maxam judgment barred
claims that were not, but could have been, raised and litigated in that action. Only claim
preclusion bars claims that could have been raised in the first proceeding; issue
preclusion requires actual litigation of issues. (Noble v. Draper (2008) 160 Cal.App.4th
1, 11 [“Whereas res judicata [(claim preclusion)] bars claims that could have been raised
in the first proceeding regardless of whether or not they were raised [citation], collateral
estoppel [(issue preclusion)] bars only issues that were actually and necessarily decided
in the earlier litigation”]; Murphy v. Murphy (2008) 164 Cal.App.4th 376, 401 [“Clearly a
former judgment is not a collateral estoppel on issues which might have been raised but
were not”].) Moreover, respondents addressed the primary rights theory (or cases
applying it). “[T]he primary rights theory . . . implicates matters of claim preclusion (res
judicata), not issue preclusion or collateral estoppel.” (Johnson v. GlaxoSmithKline, Inc.
(2008) 166 Cal.App.4th 1497, 1517.) Accordingly, we turn to the elements of claim
preclusion.
              1.      Same Parties
       We begin with the second of the three elements that must be satisfied for claim
preclusion to apply: the two lawsuits must involve the same parties or those in privity
with them. (DKN Holdings, supra, 61 Cal.4th at p. 824.) BofA and ReconTrust were
defendants in the Maxam action, such that the “same parties” element is satisfied as to
those entities. However, SPS and U.S. Bank were not parties in Maxam. Nor do
                                               10
respondents contend SPS and U.S. Bank were in privity with any of the Maxam
respondents. Rather, they rely on Bernhard v. Bank of America (1942) 19 Cal.2d 807 for
the proposition that the party asserting claim preclusion need not have been a party, or in
privity with a party, to the earlier litigation. But, as the DKN Holdings court explained,
Bernhard v. Bank of America involved “only issue preclusion,” not claim preclusion,
although the court confusingly used the term res judicata. (DKN Holdings, supra, at
p. 824.) Accordingly, the “same parties” element is not satisfied as to SPS and U.S.
Bank. Therefore, claim preclusion does not bar appellants‟ claims against those entities.
              2.     Final Judgment on the Merits
       For claim preclusion to bar any of appellants‟ claims against BofA and
ReconTrust, there must have been a final judgment on the merits in the Maxam suit. In
Maxam, a judgment of dismissal with prejudice was entered after a general demurrer had
been sustained with leave to amend and appellants failed to amend.
       Our high court has held that the preclusive effect of such a judgment “is of limited
scope.” (Wells v. Marina City Properties, Inc. (1981) 29 Cal.3d 781, 789 (Wells).) A
former judgment entered after a general demurrer is sustained with leave to amend “ „is a
judgment on the merits to the extent that it adjudicates that the facts alleged do not
constitute a cause of action . . . .‟ ” (Wells, supra, at p. 789, quoting Keidatz v. Albany
(1952) 39 Cal.2d 826, 828 (Keidatz).) Accordingly, such a judgment will bar “a
subsequent action alleging the same facts,” as well as one alleging “different facts . . . if
the demurrer was sustained in the first action on a ground equally applicable to the
second.” (Keidatz, supra, at p. 828.) However, the former judgment will not bar a
subsequent action alleging “new or additional facts . . . that cure the defects in the
original pleading.”7 (Keidatz, supra, at p. 828.)

       7
        In Hardy v. America‟s Best Home Loans (2014) 232 Cal.App.4th 795, the court
concluded that a dismissal under rule 41(b) of the Federal Rules of Civil Procedure for
(continued)
                                              11
       The current action alleges facts about the origination and attempted modification
of appellants‟ loan that were not alleged in Maxam.8 Thus, the final judgment on the
merits requirement is satisfied only if, despite the newly alleged facts, appellants‟ claims
are (1) susceptible to a demurrer (2) on the same grounds that the demurrer in Maxam
was sustained.
       Notably, the order sustaining the demurrer in Maxam was not before the trial
court; this court took judicial notice of that order at appellants‟ request. Accordingly, the
trial court could not have analyzed whether appellants‟ claims are susceptible to a
demurrer for the same reasons the demurrer in Maxam was sustained. Indeed, that issue
was not even briefed below. Nor is it properly developed on appeal. Respondents argue
in conclusory fashion that “the [Maxam] court sustained defendants‟ demurrer on
grounds equally applicable to the present case—for instance, that the fraud claims were
not pleaded with the required specificity, that the plaintiffs failed to allege facts showing
their fraud claims were timely, and that their loan modification claims were barred by the
statute of frauds.” (Italics added.) That argument sheds little light on the question at


failure to obey the district court‟s order to file an amended complaint did not constitute a
final judgment on the merits for issue preclusion purposes because it was akin to a
dismissal for failure to prosecute. Prior to the rule 41(b) dismissal, the federal court had
granted in part and denied in part a motion to dismiss and ordered Hardy to file an
amended complaint. By contrast, here, none of appellants‟ claims survived the Maxam
demurrer. “ „ “When a general demurrer . . . is sustained, and the plaintiff declines to
amend, he practically confesses that he has alleged in his pleading every fact he is
prepared to prove in support of his action.” ‟ ” (Wells, supra, 29 Cal.3d at p. 785.) That
is precisely the case here, and it is for that reason that, unlike in Hardy, the Maxam
judgment may “ „ “be regarded as a conclusive determination of the litigation on its
merits.” ‟ ” (Ibid.)
        8
          For example, the Maxam complaint alleged BofA made false representations to
“multiple Plaintiffs” that they “would be assisted . . . in a loan modification.” In the
current action, appellants allege specific misrepresentations BofA employees made to
them, such as that they needed to become delinquent in order to qualify for a loan
modification.

                                             12
hand—whether each of appellants‟ causes of action is susceptible to a demurrer for a
reason relied on by the Maxam court in sustaining the demurrer there.
       “We are not required to examine undeveloped claims or to supply arguments for
the litigants.” (Allen v. City of Sacramento (2015) 234 Cal.App.4th 41, 52.) Because the
issue of whether the final judgment on the merits requirement is satisfied is insufficiently
developed, we decline to determine whether claim preclusion bars any of appellants‟
claims. For the reasons discussed below, we conclude appellants are entitled to amend
their complaint. If appellants do so, BofA or ReconTrust are free to reassert a claim
preclusion defense.
       C.     Intentional and Negligent Misrepresentation
       The elements of a cause of action for intentional misrepresentation are
(1) a misrepresentation, (2) with knowledge of its falsity, (3) with the intent to induce
another‟s reliance on the misrepresentation, (4) actual and justifiable reliance, and
(5) resulting damage. (Chapman v. Skype Inc. (2013) 220 Cal.App.4th 217, 230-231
(Chapman).) The elements of a claim for negligent misrepresentation are nearly identical.
Only the second element is different, requiring the absence of reasonable grounds for
believing the misrepresentation to be true instead of knowledge of its falsity. (Bock v.
Hansen (2014) 225 Cal.App.4th 215, 231; Small v. Fritz Companies, Inc. (2003) 30
Cal.4th 167, 173-174 (Small).)
       Causes of action for intentional and negligent misrepresentation sound in fraud
and, therefore, each element must be pleaded with specificity. (Chapman, supra, 220
Cal.App.4th at p. 231; Small, supra, 30 Cal.4th at p. 184.) “The specificity requirement
means a plaintiff must allege facts showing how, when, where, to whom, and by what
means the representations were made, and, in the case of a corporate defendant, the
plaintiff must allege the names of the persons who made the representations, their
authority to speak on behalf of the corporation, to whom they spoke, what they said or
wrote, and when the representation was made.” (West v. JPMorgan Chase Bank, N.A.
                                             13
(2013) 214 Cal.App.4th 780, 793 (West).) However, “the requirement of specificity is
relaxed when the allegations indicate that „the defendant must necessarily possess full
information concerning the facts of the controversy‟ [citations] or „when the facts lie
more in the knowledge of the‟ ” defendant. (Tarmann v. State Farm Mut. Auto. Ins. Co.
(1991) 2 Cal.App.4th 153, 158.) The specificity requirement serves two purposes: “to
apprise the defendant of the specific grounds for the charge and enable the court to
determine whether there is any basis for the cause of action.” (Chapman, supra, at
p. 231.)
       Ordinarily, a general demurrer may not be sustained, nor a motion for judgment on
the pleadings granted, as to a portion of a cause of action. (Fire Ins. Exchange v.
Superior Court (2004) 116 Cal.App.4th 446, 452.) PH II, Inc. v. Superior Court (1995)
33 Cal.App.4th 1680 is instructive. There, the complaint asserted a cause of action for
legal malpractice based on several distinct incidents. The superior court sustained a
demurrer to a portion of the cause of action involving a single incident of alleged
malpractice. (Id. at p. 1681.) The First District Court of Appeal reversed, concluding the
“trial court could not properly sustain the demurrer as to only that portion” of the legal
malpractice claim. (Id. at p. 1682.) The court noted that defendants may attack any
portion of a cause of action that is “substantively defective on the face of the
complaint . . . by filing a motion to strike.” (Id. at pp. 1682-1683.)
       Here, appellants‟ intentional and negligent misrepresentation causes of action are
based on six distinct misrepresentations (one by SCME and five by BofA). In view of
the rule discussed above, the question for this court is whether appellants stated a claim
for intentional or negligent misrepresentation based on any of the alleged




                                             14
misrepresentations.9 The claims are directed against BofA, SPS, and U.S. Bank. We
address the liability of each of those respondents separately.

              1.      Appellants Stated Intentional and Negligent Misrepresentation
                      Causes of Action Against BofA Based on Misrepresentation No. 5
       The fifth alleged misrepresentation was made over the phone by BofA employee
Johnny Pearson at the end of 2011. Pearson falsely represented that BofA had not
received financial documents appellants had submitted in support of their loan
modification application.
       Respondents contend appellants failed to allege with the requisite particularity
when the misrepresentation was made. We disagree. The identification of Pearson as the
individual who made the representation and the general timeframe of the conversation are
sufficient “to apprise the defendant of the specific grounds for the charge.” (Chapman,
supra, 220 Cal.App.4th at p. 231.)
       Respondents also maintain appellants failed to allege actual or justifiable reliance
on Pearson‟s representation that BofA had not received their documents. “To allege
actual reliance on misrepresentations with the required specificity for a fraud count,
„ “[t]he plaintiff must plead that he believed the representations to be true . . . and that in
reliance thereon (or induced thereby) he entered into the transaction.” ‟ ” (Chapman,
supra, 220 Cal.App.4th at pp. 231-232.) Reading the first amended complaint liberally,
as we must, it alleges appellants relied on Pearson‟s representation by submitting
additional documentation in support of their loan modification application, continuing to
participate “in the modification process instead of seeking other alternatives,” and
“spen[ding] time and money engaging in the modification process.” While appellants did
not explicitly allege they believed the representation, “[o]n appeal from a judgment of

       9
         Because a demurrer may not be sustained as to a portion of a cause of action, we
decline to address respondents‟ arguments that appellants‟ intentional misrepresentation,
negligent misrepresentation, and promissory estoppel claims are partially time-barred.

                                               15
dismissal entered upon the sustaining of a demurrer without leave to amend, we must
treat the demurrer as admitting all material facts properly pleaded and all reasonable
inferences which can be drawn therefrom.” (Bloomberg v. Interinsurance Exchange
(1984) 162 Cal.App.3d 571, 574-575.) Here, we can reasonably infer from the
allegations that appellants believed the representation. (Kwikset Corp. v. Superior Court
(2011) 51 Cal.4th 310, 327 [complaint adequately alleges reliance where “from its
allegations one could infer the plaintiff had relied on a defendant‟s representation”].)
Thus, we conclude appellants adequately allege actual reliance.
       Respondents contend any reliance by appellants was not justifiable because
“[t]hey would have known . . . better than anyone else” “what documents they sent in.”
But appellants do not allege they relied on a representation about what documents they
submitted. They say they relied on a representation about which of those documents
BofA actually received, something exclusively in BofA‟s knowledge. We have no
trouble concluding appellants could reasonably have relied on the BofA employee
assigned to handle their loan modification application for information regarding whether
BofA had in its possession the documents necessary to process that application.
       Appellants sufficiently pleaded the remaining elements of a cause of action for
intentional misrepresentation, including that knowledge of the representation‟s falsity,
intent to induce reliance, and resulting damage in the form of “damage to [appellants‟]
credit, increased interest and arrears that they would not have otherwise incurred,” time
and money spent engaging in the modification process, and foregoing other alternatives
to avoid foreclosure. For purposes of their negligent misrepresentation claim, appellants
allege the absence of reasonable grounds for believing the misrepresentation to be true.
       For the foregoing reasons, we conclude appellants stated intentional and negligent
misrepresentation claims against BofA based on the fifth misrepresentation. Because the
trial court‟s order granting the motion for judgment on the pleadings as to the first and


                                             16
second cause of action against BofA must be reversed, we need not determine whether
those causes of action are also viable based on the other alleged misrepresentations.

              2.     Appellants Failed to State Intentional and Negligent
                     Misrepresentation Causes of Action Against SPS
       Appellants allege SPS is liable for misrepresentations by BofA employees because
SPS is “attempting to enforce the [loan] which carries the taint of the stated
misrepresentation.” On appeal, they do not support that conclusory allegation with
“substantive argument or citation to authority,” thereby abandoning the argument.
(Mangano v. Verity, Inc. (2009) 179 Cal.App.4th 217, 222, fn. 6 (Mangano).) Instead,
they argue that “SPS (as successor to Bank of America)” is liable for BofA‟s
misrepresentations because it “still benefit[s] from Ban[k] of America‟s fraudulent
conduct under agency and successor-in-liability theories.”
       Respondents‟ brief does not address the adequacy of the allegations seeking to
hold SPS secondarily liable for BofA‟s alleged misrepresentations. We requested
additional briefing from both parties on that topic.10 In their supplemental brief,
appellants assert a new theory, arguing that SPS is liable as the assignee of BofA‟s
servicing rights to the loan.11 U.S. Bank and SPS argue in their supplemental brief that
SPS is not secondarily liable for BofA‟s misrepresentations because appellants merely



       10
           Specifically, we requested that the parties address whether the first amended
complaint‟s secondary liability allegations against U.S. Bank and SPS are sufficient.
(Tsemetzin v. Coast Federal Savings & Loan Assn. (1997) 57 Cal.App.4th 1334, 1341,
fn. 6 [“It makes no difference that the issue was first raised on appeal by the court rather
than the parties, as long as the parties have been given a reasonable opportunity to
address it.”].)
        11
           In their supplemental brief, appellants also assert “SPS can and should be held
liable for any and all damages that occurred during the time SPS serviced the [loan].”
This unsupported claim provides no basis for holding SPS liable for any of BofA‟s
conduct.

                                             17
allege SPS is an agent of U.S. Bank. They contend there is no authority for holding a
current agent (SPS) liable for the acts of its principal‟s former agent (BofA).
       Appellants‟ contention that SPS can be held liable for BofA‟s misrepresentations
on an agency theory fails. Appellants have not alleged the existence of an agency
relationship between SPS and BofA. The first amended complaint does allege SPS has
been acting as U.S. Bank‟s agent (presumably since SPS began servicing appellants‟ loan
in December 2012), but appellants do not explain how that relationship might expose SPS
to liability for fraud committed by one of U.S. Bank‟s former agents, BofA, prior to
December 2012. As U.S. Bank and SPS note, current agents generally are not liable for
the acts of their principals‟ former agents.
       With respect to successor-in-interest liability, as a general rule, “a corporation
purchasing the principal assets of another corporation . . . does not assume the seller‟s
liabilities unless (1) there is an express or implied agreement of assumption, (2) the
transaction amounts to a consolidation or merger of the two corporations, (3) the
purchasing corporation is a mere continuation of the seller, or (4) the transfer of assets to
the purchaser is for the fraudulent purpose of escaping liability for the seller‟s debts.”
(Ray v. Alad Corp. (1977) 19 Cal.3d 22, 28.) Here, appellants do not allege SPS
purchased or otherwise acquired BofA‟s principal assets, let alone that any exception to
the ordinary rule of successor nonliability applies.
       Appellants‟ theory of assignee liability fails as well. “The legal concept of
assignment refers to the transferability of all types of property . . . .” (Arabia v. BAC
Home Loans Servicing, L.P. (2012) 208 Cal.App.4th 462, 472.) “The general rule is that
the mere assignment of rights under an executory contract does not cast upon the assignee
the obligations imposed by the contract upon the assignor. . . . [However, a]ssumption of
obligations may be implied from acceptance of benefits under the contract.” (Enterprise
Leasing Corp. v. Shugart Corp. (1991) 231 Cal.App.3d 737, 745.) Significantly,
appellants did not allege BofA assigned anything to SPS. But even assuming SPS
                                               18
assumed BofA‟s contractual obligations to service appellants‟ loan, tort liability is not a
contractual obligation.
       In sum, appellants failed to allege intentional and negligent misrepresentation
claims against SPS. Respondents did not raise the deficiencies we have identified in
appellants‟ theories of liability either below or in their respondent‟s brief. Therefore, we
conclude that appellants should be granted an opportunity to amend their intentional and
negligent misrepresentation claims against SPS. (See McDonald v. Superior Court
(1986) 180 Cal.App.3d 297, 304 (McDonald) [“Liberality in permitting amendment is the
rule . . . if a fair prior opportunity to correct the substantive defect has not been given.”].)

              3.      Appellants Stated Intentional and Negligent Misrepresentation
                      Causes of Action Against U.S. Bank on an Agency Theory
       Appellants contend they adequately allege U.S. Bank is jointly liable for BofA‟s
misrepresentations under an agency theory.12 Respondents did not address the adequacy
of the agency allegations in their brief. In response to our request for supplemental
briefing, U.S. Bank and SPS maintain appellants “cannot seek to hold U.S. Bank liable as
BofA‟s principal because they specifically allege . . . that U.S. Bank is a stranger to their
loan” and that specific allegation trumps their general agency allegations.
       We decline to apply “the principle that specific allegations in a complaint control
over an inconsistent general allegation” for two reasons. (Perez v. Golden Empire


       12
         Appellants also allege U.S. Bank “should be held liable for” BofA‟s
misrepresentations “as beneficiary . . . of the [loan].” That allegation is a conclusion of
law that we do not deem true in assessing the sufficiency of the complaint. (Pac Anchor,
supra, 59 Cal.4th at p. 777.) Because appellants‟ briefs contain no argument or authority
establishing the beneficiary of a loan may be liable for the fraud of a loan servicer, we
consider the argument to be abandoned. (Mangano, supra, 179 Cal.App.4th at p. 222,
fn. 6 [contention unsupported by “substantive argument or citation to authority” deemed
abandoned]; Berger v. Godden (1985) 163 Cal.App.3d 1113, 1117 [“the failure of
appellant to advance any pertinent or intelligible legal argument . . . constitute[s] an
abandonment of the appeal”].)

                                               19
Transit Dist. (2012) 209 Cal.App.4th 1228, 1236.) First, the agency allegations are not as
general as U.S. Bank suggests. Appellants allege BofA “had authority to represent and
bind [U.S. Bank] in regard to a modification of” their loan and U.S. Bank “directed and
authorized [BofA‟s] conduct in connection with the [loan] modification by directing
[BofA] concerning what to tell” appellants. Second, those allegations are consistent with
the allegation that the assignment of the deed of trust to U.S. Bank was void. Appellants
theory is that while the assignment was void, respondents have treated it as valid and, in
the course of doing so, U.S. Bank controlled BofA‟s conduct related to appellants‟
attempts to modify their loan.
       “ „An agent “is anyone who undertakes to transact some business, or manage some
affair, for another, by authority of and on account of the latter, and to render an account
of such transactions.” [Citation.] “The chief characteristic of the agency is that of
representation, the authority to act for and in the place of the principal for the purpose of
bringing him or her into legal relations with third parties. [Citations.]” [Citation.] “The
significant test of an agency relationship is the principal‟s right to control the activities of
the agent.” ‟ ” (Violette v. Shoup (1993) 16 Cal.App.4th 611, 620.) As noted, appellants
allege BofA “had authority to represent and bind [U.S. Bank] in regard to a modification
of” their loan and U.S. Bank “directed and authorized [BofA‟s] conduct in connection
with the [loan] modification by directing [BofA] concerning what to tell” appellants.
These allegations are sufficient to plead the existence of an agency relationship between
BofA and U.S. Bank.
       “[A] principal is liable to third parties . . . for the frauds or other wrongful acts
committed by [its] agent in and as a part of the transaction of” the business of the agency.
(Grigsby v. Hagler (1938) 25 Cal.App.2d 714, 715.) Here, the alleged business of the
agency was the servicing and modification of appellants‟ loan. Appellants allege the fifth
misrepresentation was made at the end of 2011 (after U.S. Bank acquired an interest in
the loan in August 2011) and in the course of servicing their loan, such that it was made
                                               20
within the scope of the alleged agency. Therefore, we conclude appellants stated claims
for intentional and negligent misrepresentation against U.S. Bank based on the fifth
misrepresentation under an agency theory. We need not consider whether the
misrepresentation claims against U.S. Bank are also viable based on the other alleged
misrepresentations.

              4.      Appellants Failed to State Intentional and Negligent
                      Misrepresentation Causes of Action Against SPS, U.S. Bank, and
                      ReconTrust Under a Civil Conspiracy Theory
       Appellants purport to assert an independent cause of action for civil conspiracy, in
which they allege respondents “conspired” to “deceive and defraud” them into
participating in the loan modification process. “Conspiracy is not an independent cause
of action, but rather a doctrine imposing liability for a tort upon those involved in its
commission.” (1-800 Contacts, Inc. v. Steinberg (2003) 107 Cal.App.4th 568, 590.)
Thus, liability for a conspiracy “must be activated by the commission of an actual tort.”
(Applied Equipment Corp. v. Litton Saudi Arabia Ltd. (1994) 7 Cal.4th 503, 511.)
For example, in a claim for intentional misrepresentation: where one defendant “A”
“alone made representations, the plaintiff can hold [other defendants (B and C)] liable
with A only by alleging and proving that A acted pursuant to an agreement (conspiracy)
with B and C to defraud. Thus, the purpose of the [conspiracy] allegation is to establish
the liability of B and C as joint tortfeasors regardless of whether either was a direct
participant in the wrongful act.” (5 Witkin, Cal. Procedure (5th ed. 2008) Pleading,
§ 921, p. 335.)
       Appellants‟ briefs make clear that they seek to hold U.S. Bank, SPS, and
ReconTrust jointly liable for the misrepresentations by BofA employees under a civil
conspiracy theory. Thus, the question on appeal is whether appellants adequately allege
that BofA‟s misrepresentations were made pursuant to an agreement among BofA, U.S.
Bank, SPS, and ReconTrust to defraud appellants. To allege a conspiracy, a plaintiff

                                              21
must plead: “(1) formation and operation of the conspiracy and (2) damage resulting to
plaintiff (3) from a wrongful act done in furtherance of the common design.” (Rusheen v.
Cohen (2006) 37 Cal.4th 1048, 1062.)
       Appellants‟ conspiracy allegations are too conclusory. As to the first element,
they allege respondents “agree[d] . . . to deceive [appellants] into participating in the loan
modification processes.” There are no factual allegations about the nature of that
agreement. Critically, appellants do not allege that respondents agreed to defraud them
before the alleged misrepresentations were made (between 2009 and June 2012). Nor can
we reasonably infer from the facts alleged that respondents agreed to defraud appellants
before the misrepresentations were made, since appellants allege SPS did not become
their loan servicer until December 1, 2012 and ReconTrust did not become trustee until
August 2012. For these reasons, we conclude the trial court did not err in sustaining SPS
and U.S. Bank demurrer as to the civil conspiracy cause of action without leave to
amend, nor in granting BofA and ReconTrust‟s motion for judgment on the pleadings
without leave to amend as to that claim.
       D.     Breach of Contract
       “A cause of action for damages for breach of contract is comprised of the
following elements: (1) the contract, (2) plaintiff‟s performance or excuse for
nonperformance, (3) defendant‟s breach, and (4) the resulting damages to plaintiff.”
(Careau & Co. v. Security Pacific Business Credit, Inc. (1990) 222 Cal.App.3d 1371,
1388.) The first amended complaint alleges appellants and BofA entered into an oral
agreement under which BofA promised to “grant [appellants] a loan modification” and
appellants agreed to make payments of $1,000 per month and to submit all required
documentation. Appellants allege BofA breached the agreement by “failing to grant
[them] a loan modification” after they carried out their contractual commitments “by
submitting all of the required documentation and by making trial payments for over a
year and a half.”
                                             22
       Respondents characterize the alleged oral agreement as one “to modify the terms
of a loan” and argue it lacks sufficiently definite terms to be enforceable. Specifically,
they note the lack of any alleged agreement on terms including the interest rate, finance
charges, and length of repayment. Appellants rely on a number of recent cases involving
written trial period plans (TPP) offered under the federal home affordable modification
program (HAMP), which have held that banks are contractually required to offer
permanent loan modifications to borrowers who have complied with the requirements of
a TPP. (E.g., Corvello v. Wells Fargo Bank, NA (9th Cir. 2013) 728 F.3d 878, 880
(Corvello); West, supra, 214 Cal.App.4th at p. 786; Wigod v. Wells Fargo Bank, N.A.
(7th Cir. 2012) 673 F.3d 547, 563 (Wigod); Bushell v. JPMorgan Chase Bank, N.A.
(2013) 220 Cal.App.4th 915, 925-926 (Bushell); Rufini v. CitiMortgage, Inc. (2014) 227
Cal.App.4th 299, 307 (Rufini).) Allegations of compliance with the TPP and failure by
the bank to offer a permanent loan modification have been held to support claims for
breach of contract or promissory estoppel. (Wigod, supra, at p. 555.) While appellants
do not allege they entered into a TPP under HAMP, they analogize BofA‟s oral promises
to those generally set forth in a TPP to argue the oral contract is enforceable. As
discussed below, HAMP guidelines were critical to the reasoning of the cases on which
appellants rely. Absent those guidelines for determining the essential terms of a
permanent loan modification, the terms of the alleged agreement are not sufficiently
definite to render it enforceable.

              1.      Appellants Do Not Allege the Existence of a Sufficiently
                      Definite Contract
       “The terms of a contract are reasonably certain if they provide a basis for
determining the existence of a breach and for giving an appropriate remedy. „ “Where a
contract is so uncertain and indefinite that the intention of the parties in material
particulars cannot be ascertained, the contract is void and unenforceable.” ‟ ” (Moncada
v. West Coast Quartz Corp. (2013) 221 Cal.App.4th 768, 777.) Typically, a contract

                                              23
involving a loan must include the identity of the lender and borrower, the amount of the
loan, and the terms for repayment in order to be sufficiently definite. (Peterson
Development Co. v. Torrey Pines Bank (1991) 233 Cal.App.3d 103, 115.) Preliminary
negotiations or agreements for future negotiations—so-called agreements to agree—are
not enforceable contracts. (Bustamante v. Intuit, Inc. (2006) 141 Cal.App.4th 199,
213-214.)
       The leading case on the contractual obligations of banks under TPP agreements is
the Seventh Circuit‟s decision in Wigod, which courts in this state have followed. (West,
supra, 214 Cal.App.4th at p. 786; Bushell, supra, 220 Cal.App.4th at pp. 925-927; see
Corvello, supra, 728 F.3d at pp. 883-884 [applying California law].) Some background
about HAMP and its implementing regulations is necessary to understanding the
reasoning of Wigod and its progeny.
       “When financial markets nearly collapsed in the late summer and early fall of
2008, Congress enacted the Emergency Economic Stabilization Act of 2008 (Pub.L.
No. 110-343 (Oct. 3, 2008) 122 Stat. 3765). (Wigod, supra, 673 F.3d at p. 556.) The
centerpiece of this act was the federal Troubled Asset Relief Program (TARP) which, in
addition to providing a massive infusion of liquidation to the banking system, required
the United States Department of the Treasury . . . to implement a plan to minimize home
foreclosures. (See Wigod, at p. 556; 12 U.S.C. § 5219(a).) [¶] That plan was HAMP,
introduced in February 2009, and funded by a $50 billion set-aside of TARP monies to
induce lenders to refinance mortgages to reduce monthly payments for struggling
homeowners. (Wigod, supra, 673 F.3d at p. 556.) Specifically, HAMP enables certain
homeowners who are in default or at imminent risk of default to obtain „permanent‟ loan
modifications, by which their monthly mortgage payments are reduced to no more than
31 percent of their gross monthly income for a period of at least five years. Lenders
receive from the government a $1,000 incentive payment for each permanent HAMP


                                            24
modification, along with other incentives.” (Bushell, supra, 220 Cal.App.4th at
pp. 922-923.)
       “In its [HAMP] program directives, the Department of the Treasury set forth the
exact mechanisms for determining borrower eligibility and for calculating modification
terms.” (Wigod, supra, 673 F.3d at p. 565.) The HAMP loan modification process
“consisted of two stages. After determining a borrower was eligible, the servicer
implemented a Trial Period Plan (TPP) under the new loan repayment terms it formulated
using” the method prescribed by HAMP program directives. (Id. at p. 557.) “The trial
period under the TPP lasted three or more months . . . . After the trial period, if the
borrower complied with all terms of the TPP Agreement—including making all required
payments and providing all required documentation—and if the borrower‟s
representations remained true and correct, the servicer had to offer a permanent
modification.” (Ibid.)
       In Wigod, Wells Fargo argued the TPP was unenforceable “because it did not
specify the exact terms of the permanent loan modification, including the interest rate, the
principal balance, loan duration, and the total monthly payment.” (Wigod, supra, 673
F.3d at p. 564.) The Seventh Circuit rejected that argument, reasoning that the TPP was
enforceable despite those open terms because the HAMP guidelines provided an
“ „existing standard‟ by which the ultimate terms of Wigod‟s permanent modification
were to be set.” (Id. at p. 565.) Other courts likewise have held that the terms of a TPP
are sufficiently definite to support the existence of a contract because banks must comply
with HAMP guidelines in determining the terms of repayment under a modification
agreement. (See Sutcliffe v. Wells Fargo Bank, N.A. (N.D. Cal. 2012) 283 F.R.D. 533,
552 [“Because Wells Fargo was required to comply with HAMP guidelines in
determining the terms of repayment under a modification agreement, the Court
concludes, at least at the pleading stage, that the terms of the TPP are sufficiently definite
to support the existence of a contract.”]; In re JPMorgan Chase Mortg. Modification
                                             25
Litigation (D. Mass. 2012) 880 F.Supp.2d 220, 234 [“the TPP Agreements were
sufficiently definite to survive a motion to dismiss, as any missing material terms were
„easily determinable through the mathematical formulas set out in the HAMP regulations
and are thus “not open to negotiation or discretionary alteration by either side” ‟ ”].)
          Appellants neither allege, nor argue on appeal, that HAMP applies here. Thus,
there are no guidelines for determining the essential terms of the loan modification they
were promised. Without those essential terms or a way to derive them, appellants do not
allege the existence of a sufficiently definite, and thus enforceable, contract requiring
BofA to permanently modify their loan.
          On appeal, appellants contend the contract was not missing any essential terms
because it was not itself a modification agreement, “but rather an agreement to modify”
under which “a new agreement would have issued” had respondents performed. But that
argument does not save appellants‟ breach of contract claim, as such an agreement to
agree is not enforceable. (Bustamante v. Intuit, Inc., supra, 141 Cal.App.4th at
pp. 213-214.)
                 2.     Statute of Frauds
          Respondents separately argue the alleged oral agreement is unenforceable because
it fails to comply with the statute of frauds. “A contract coming within the statute of
frauds is invalid unless it is memorialized by a writing subscribed by the party to be
charged or by the party‟s agent.” (Secrest v. Security Nat. Mortg. Loan Trust 2002-2
(2008) 167 Cal.App.4th 544, 552 (Secrest).) “A mortgage or deed of trust . . . comes
within the statute of frauds,” as does an agreement modifying a mortgage or deed of trust.
(Ibid.)
          “[F]ull performance takes a contract out of the statute of frauds . . . where
performance consisted of conveying property, rendering personal services, or doing
something other than payment of money.” (Secrest, supra, 167 Cal.App.4th at p. 556.)
Here, appellants allege full performance of their obligations under the contract, which
                                                26
included not only “making trial payments,” but also “submitting all the required
documentation.” Therefore, the statute of frauds does not bar enforcement of the allege
oral contract. (See Corvello, supra, 728 F.3d at p. 885 [statute of frauds did not bar
enforcement of oral agreement to modify a mortgage where plaintiffs had alleged full
performance of their obligations under the contract].)

               3.     Appellants Should Be Granted Leave to Amend Their
                      Contract Claim
       Appellants contend they should be permitted to amend their breach of contract
claim “for the first time . . . if this Court determines [it] is insufficiently pleaded.”
Appellants make the same plea with respect to each of their causes of action. But, in fact,
the record indicates appellants were previously permitted leave to amend following a
successful demurrer.13 Nevertheless, we conclude appellants should be given another
opportunity to amend to address the specific pleading deficiencies (particularly those
related to HAMP) we have identified, which have never been pointed out to them.
(McDonald, supra, 180 Cal.App.3d at pp. 303-304; Smith v. State Farm Mutual
Automobile Ins. Co. (2001) 93 Cal.App.4th 700, 724 [giving plaintiffs a fifth opportunity
to plead their claim after court of appeal “clarified and isolated [the] issue”].) While
appellants did not allege HAMP governed their agreement with BofA, the first amended
complaint does reference HAMP and, on appeal, they refer to their agreement as a
“TPP.” Thus, “whether or not [appellants] can so allege upon remand remains to be
seen.” (Rufini, supra, 227 Cal.App.4th at p. 306.)
       In an effort to provide guidance to appellants on remand, we note that their
secondary liability allegations seeking to hold SPS and U.S. Bank liable for BofA‟s
alleged breach of contract are inadequate. Appellants allege SPS is liable because it “is


       13
         Appellants‟ original complaint and the demurrer to that complaint are not in the
record on appeal.

                                               27
attempting to enforce” the loan. That allegation says nothing about SPS‟s liability for
BofA‟s alleged breach of a separate contract, which occurred before SPS became
appellants‟ loan servicer. In their supplemental brief, appellants rely on this court‟s
decision in Lona v. Citibank, N.A. (2011) 202 Cal.App.4th 89 (Lona).) There, the
borrower sued his lender, loan servicer, and others to set aside a trustee‟s sale of his home
on the ground that he was a victim of predatory lending. (Id. at p. 95.) This court
reversed the trial court‟s grant of summary judgment to the lender and loan servicer,
reasoning the borrower had “presented sufficient evidence of triable issues of material
fact with regard to the alleged unconscionability of the transaction,” and thus the
unenforceability of the underlying loan. (Ibid.) Appellants‟ argument appears to be that,
here, BofA‟s alleged breach of contract is a defense to enforcement of the underlying
loan by any entity (including SPS). Therefore, SPS can be held liable under some
unidentified theory of liability. The analogy to Lona is invalid because BofA is not
alleged to have breached the loan agreement, which might render the loan unenforceable.
Rather, BofA is alleged to have breached a separate oral agreement to modify the loan. It
is far from clear that breaching that agreement would render the loan unenforceable by a
subsequent loan servicer like SPS.
       Appellants contend U.S. Bank is liable as BofA‟s principal. “ „It is a settled rule
of the law of agency that a principal is responsible to third persons for the ordinary
contracts and obligations of his agent with third persons made in the course of the
business of the agency and within the scope of the agent‟s powers as such, although made
in the name of the agent and not purporting to be other than his own personal obligation
or contract.‟ ” (Luce v. Sutton (1953) 115 Cal.App.2d 428, 433.) But the first amended
complaint alleges BofA and appellants entered into the contract in mid-2009 or
mid-2010, well before U.S. Bank acquired an interest in the deed of trust in August 2011
and thus before BofA was U.S. Bank‟s agent. The primary liability theory advanced in
appellants‟ supplemental brief fails for the same reason. Appellants should be permitted
                                             28
to amend their secondary liability allegations on remand, as no “fair prior opportunity to
correct” these defects have been given. (McDonald, supra, 180 Cal.App.3d at p. 304.)
       E.     Promissory Estoppel
       In their cause of action for promissory estoppel, appellants allege BofA twice
promised them a loan modification: BofA allegedly (1) “promised [them] a loan
modification with lower monthly payments, a permanently reduced interest rate and a
possible principal reduction of the total loan amount if [they] complied with all of
[BofA‟s] requests and . . . sent [BofA] all of the required documentation” and
(2) “promised [them] a loan modification if they became at least three months delinquent
in their monthly mortgage payments and if they made trial plan payments of $1,000.00
per month.” Appellants allege they relied on those promises by (1) applying for the
promised loan modifications, (2) becoming delinquent in their monthly mortgage
payments, (3) making the $1,000 monthly payments, (4) providing BofA with personal
financial information, (5) spending time and resources applying for loan modifications,
and (6) foregoing other remedies to cure the default. Appellants further allege BofA
breached those promises by “denying” their “modification application” and “failing to
grant” them a loan modification.
       “ „The elements of a promissory estoppel claim are “(1) a promise clear and
unambiguous in its terms; (2) reliance by the party to whom the promise is made;
(3) [the] reliance must be both reasonable and foreseeable; and (4) the party asserting the
estoppel must be injured by his reliance.” ‟ ” (Jones v. Wachovia Bank (2014) 230
Cal.App.4th 935, 945.)
       Respondents argue the promissory estoppel cause of action is defective because
appellants failed to allege injury. Not so. Appellants have adequately alleged
detrimental reliance to sustain a promissory estoppel cause of action by alleging they
“repeatedly contact[ed BofA], . . . repeatedly prepar[ed] documents at [BofA‟s] request,”


                                            29
and foregoing “other means of avoiding foreclosure.” (Bushell, supra, 220 Cal.App.4th
at p. 930.)
       Respondents further contend appellants failed to allege the promises with clarity
as they did not specify any agreement on the essential terms of a loan agreement, such as
the new lower interest rate. We agree. The absence of those essential loan modification
terms renders the alleged promises insufficiently clear and unambiguous to support a
promissory estoppel. (Laks v. Coast Fed. Sav. & Loan Assn. (1976) 60 Cal.App.3d 885,
891 [“conditional commitment” to “participate in not more than 75%” of a construction
loan was not sufficiently clear to support a promissory estoppel claim, in part because
there was no agreement on “payment schedules for each loan, identification of the
security, prepayment conditions, terms for interest calculations, loan disbursement
procedures, and rights and remedies of the parties in case of default”].)
       Appellants maintain the absence of loan modification terms is irrelevant because
no loan modification was offered at all, and it is that lack of any offer that is the alleged
breach. Assuming appellants alleged a clear promise to offer them a loan modification
on any terms, they cannot allege reasonable reliance on that promise. “ „[W]hether a
party‟s reliance was justified may be decided as a matter of law if reasonable minds can
come to only one conclusion based on the facts.‟ ” (Alliance Mortgage Co. v. Rothwell
(1995) 10 Cal.4th 1226, 1239.) “ „ “[A] party plaintiff‟s misguided belief or guileless
action in relying on a statement on which no reasonable person would rely is not
justifiable reliance,” ‟ ” nor is his or her “ „ “hopeful expectation[].” ‟ ” (Granadino v.
Wells Fargo Bank, N.A. (2015) 236 Cal.App.4th 411, 418.)
       A borrower might reasonably rely “on a promise to negotiate in an attempt to
reach a mutually agreeable loan modification.” (Aceves v. U.S. Bank N.A. (2011) 192
Cal.App.4th 218, 227.) But appellants did not allege any promise to negotiate. They
allege a promise of a loan modification, which they now say meant a promise to make a
unilateral loan modification offer. No borrower could reasonably rely on such a promise
                                              30
because the offered modification might not lower their monthly payments sufficiently to
allow them to avoid default.
       We conclude appellants should be granted leave to amend their promissory
estoppel claim against BofA, U.S. Bank, and SPS for the same reasons we set forth above
in the context of their breach of contract claim.
       F.     Negligence
       Appellants allege BofA breached its duty to act reasonably with respect to their
loan modification application by (1) failing to accurately account for the documents they
submitted, (2) failing to give them a fair loan modification evaluation, and (3) “accepting
trial payments from [them] and by not accurately accounting for this or by granting them
or denying a modification in a reasonable time period.”
       “To state a cause of action for negligence, a plaintiff must allege (1) the defendant
owed the plaintiff a duty of care, (2) the defendant breached that duty, and (3) the breach
proximately caused the plaintiff‟s damages or injuries.” (Lueras v. BAC Home Loans
Servicing, LP (2013) 221 Cal.App.4th 49, 62 (Lueras).) Respondents maintain appellants
failed to allege any of these elements.
              1.     Duty
       It is often said that, “as a general rule, a financial institution owes no duty of care
to a borrower when the institution‟s involvement in the loan transaction does not exceed
the scope of its conventional role as a mere lender of money.” (Nymark v. Heart Fed.
Savings & Loan Assn. (1991) 231 Cal.App.3d 1089, 1096 (Nymark); Alvarez v. BAC
Home Loans Servicing, L.P. (2014) 228 Cal.App.4th 941, 945 (Alvarez) [following
Nymark]; Lueras, supra, 221 Cal.App.4th at p. 63 [same].) Most of the cases Nymark
cited for that “general rule” involved actions by third parties against construction lenders.
(Nymark, supra, at p. 1096, citing Fox & Carskadon Financial Corp. v. San Francisco
Fed. Sav. & Loan Assn. (1975) 52 Cal.App.3d 484 [construction lender owed no duty of
care to plaintiff (investor in borrower‟s construction project) in making construction loan
                                              31
to borrower]; Bradler v. Craig (1969) 274 Cal.App.2d 466 [construction lender owed no
duty to purchaser of improved property who was not a party to the loan agreement];
Connor v. Great Western Sav. & Loan Assn. (1968) 69 Cal.2d 850 (Connor).)
       The “general rule” can be traced back to Connor, in which our high court
concluded that an institutional construction lender owed a duty to third party buyers of
homes financed with its funds to prevent the construction of defective homes because it
was “an active participant in [the] home construction enterprise.” (Connor, supra, 69
Cal.2d at p. 864 [lender “had the right to exercise extensive control of the enterprise . . .
[and] received not only interest on its construction loans, but also substantial fees for
making them, a 20 percent capital gain for „warehousing‟ the land, and protection from
loss of profits in the event individual home buyers sought permanent financing
elsewhere”].) The Connor court noted the lender was not in privity of contract with the
home buyers. (Id. at p. 865.) It concluded a duty nevertheless should be imposed on the
lender by applying the so-called Biakanja factors. (Connor, supra, at p. 865.) Biakanja
“is the leading California case discussing whether a legal duty should be imposed absent
privity of contract.” (Giacometti v. Aulla, LLC (2010) 187 Cal.App.4th 1133, 1137.) In
Biakanja, the California Supreme Court held that whether the defendant in a specific case
“will be held liable to a third person not in privity is a matter of policy and involves the
balancing of various factors,” including: (1) “the extent to which the transaction was
intended to affect the plaintiff,” (2) “the foreseeability of harm to [the plaintiff],” (3) “the
degree of certainty that the plaintiff suffered injury,” (4) “the closeness of the connection
between the defendant‟s conduct and the injury suffered,” (5) “the moral blame attached
to the defendant‟s conduct,” and (6) “the policy of preventing future harm.” (Biakanja,
supra, 49 Cal.2d at p. 650.)
       In the context of foreclosure litigation, some courts have held that the “general
rule” articulated in Nymark bars negligence actions by borrowers against lenders acting
within the scope of their conventional money-lending role. As is relevant here, some
                                               32
courts have concluded lenders owe no duty of care to borrowers in connection with loan
modifications because “ „a loan modification [is] a traditional money lending activity.‟ ”
(Casault v. Federal Nat. Mortg. Ass‟n (C.D. Cal. 2012) 915 F.Supp.2d 1113, 1130; see
Ragland v. U.S. Bank National Assn. (2012) 209 Cal.App.4th 182, 207 [advice to
borrower “not to make . . . loan payment in order to be considered for a loan
modification . . . was directly related to the issue of loan modification and therefore fell
within the scope of [bank‟s] conventional role as a lender of money”].) Those courts did
not go on to consider whether the lender might owe a duty based on the Biakanja factors.
By contrast, other courts have concluded that a lender may owe a duty of care to a
borrower based on the Biakanja factors, despite the fact that the lender was acting as a
conventional lender. (Jolley v. Chase Home Finance, LLC (2013) 213 Cal.App.4th 872,
901 [“[e]ven when the lender is acting as a conventional lender, the no-duty rule is only a
general rule”]; accord Alvarez, supra, 228 Cal.App.4th at p. 945.)
       We agree with the latter line of cases for two reasons. First, the “general rule” was
developed in the context of actions by third parties seeking to hold construction lenders
liable for borrowers‟ failings (e.g., construction defects). It would make no sense to
impose liability on a lender for such failings unless—unlike a conventional lender—it
was actively involved in the borrower‟s construction project. Second, the cases Nymark
cited for the “general rule” applied Biakanja to determine whether the lender owed a duty
of care. (See Bradler v. Craig, supra, 274 Cal.App.2d at p. 476; Fox & Carskadon
Financial Corp. v. San Francisco Fed. Sav. & Loan Assn., supra, 52 Cal.App.3d at
p. 489.)
       Accordingly, we turn to the Biakanja factors to determine whether BofA owed
appellants a duty of care with respect to the loan modification application process. The
first factor is the extent to which the transaction—the loan modification—was intended to
affect appellants. “ „[U]nquestionably‟ ” the transaction was intended to affect
appellants, as “ „[t]he decision on [appellants‟] loan modification application would
                                              33
determine whether or not [they] could keep [their] home‟ ” and at what cost. (Alvarez,
supra, 228 Cal.App.4th at p. 948.) Moreover, it was appellants who “specifically
brought to [BofA‟s] attention” their desire for a loan modification. (Jolley, supra, 213
Cal.App.4th at p. 900.) Respondents correctly note that the transaction also was intended
to affect and benefit the lender by maximizing its return. But that does not mean it was
not also intended to affect appellants. Rather, it means the transaction was intended to
affect appellants, but to a lesser extent than was the case in Biakanja, for example, where
“the „end and aim‟ of the transaction was to provide for the passing of [the decedent‟s]
estate to plaintiff.” (Biakanja, supra, 49 Cal.2d at p. 650.) We conclude the first factor
weighs slightly in favor of finding a duty of care.
       As to the second factor, potential harm to appellants from mishandling the loan
application process was readily foreseeable. Of course, “ „there was no guarantee the
modification would be granted had the loan been properly processed.‟ ” (Alvarez, supra,
228 Cal.App.4th at p. 948.) But the mishandling of appellants‟ documents and the failure
to grant or deny them a modification in a timely fashion kept appellants in a lending
limbo where, at BofA‟s instruction, they paid less than they owed on their loan and fell
further into arrears. It was foreseeable that, as a result, appellants‟ credit rating would be
adversely affected, they would forego other opportunities to cure their default, and they
would incur increased interest, penalties, and fees. We conclude the second factor
weighs in favor of finding a duty of care.
       With respect to the third factor, the degree of certainty that appellants suffered
injury, respondents argue appellants can show certain injury only if they “would have
qualified for or been granted a loan modification but for BofA‟s allegedly negligent
processing of their application.” We disagree. Appellants allege they were injured in the
form of damage to their credit; foregone remedies; and increased arrears, interest,
penalties, and fees by BofA‟s practice of stringing them along for years regarding the


                                              34
availability of a loan modification. Therefore, we conclude the third factor weighs in
favor of finding a duty of care.
       The fourth factor is the closeness of the connection between BofA‟s conduct and
appellants‟ alleged injuries. Some of appellants‟ alleged injuries—damage to their credit
and increased arrears, interest, and penalties—were caused by them defaulting on their
loan. Appellants allege, however, that they were current with their loan payments until
BofA advised them to become delinquent in mid-2010, suggesting a close connection
between BofA‟s conduct and their default-related injuries. As noted, appellants also
allege injury in the form of foregone remedies. Because the connection between that
injury and BofA‟s conduct—stringing appellants along with promises that a loan
modification would be forthcoming—is relatively close, the fourth factor weighs in favor
of finding a duty of care.
       The fifth factor—whether BofA‟s conduct was blameworthy—is impossible to
assess at this stage. (Jolley, supra, 213 Cal.App.4th at p. 900.) Allegations that BofA
encouraged appellants to default suggests BofA bears some amount of fault. But the
allegations also indicate appellants needed a loan modification to avoid defaulting, and
that that need was not a product of BofA‟s conduct. (Lueras, supra, 221 Cal.App.4th at
p. 67 [“If the lender did not place the borrower in a position creating a need for a loan
modification, then no moral blame would be attached to the lender‟s conduct.”].) Thus,
we consider this factor neutral.
       Finally, the policy of preventing future harm appears to cut both ways. “Imposing
negligence liability may give lenders an incentive to handle loan modification
applications in a timely and responsible manner. On the other hand, absent a duty in the
first place to modify a loan or even to evaluate such an application under objective
standards limiting the lender‟s discretion, imposing negligence liability for the
mishandling of loan modification applications could be a disincentive to lenders from
ever offering modification.” (Ottolini v. Bank of America (N.D.Cal. 2011) 2011 U.S.
                                             35
Dist. Lexis 92900, pp. 18-19, fn. omitted.) In Alvarez, the court concluded that the sixth
Biakanja factor weighed in favor of finding a duty because recent statutory enactments
demonstrate the existence of a public policy of preventing future harm to loan borrowers.
(Alvarez, supra, 228 Cal.App.4th at p. 950.) But the question is not whether there is a
public policy in favor of preventing future harm to borrowers. Rather, the question is
whether imposing a duty would further that policy. For the reasons above, we cannot say
whether or not the imposition of a duty would prevent future harm to borrowers.
       Because four of the six factors weigh in favor of finding a duty and the other two
factors are neutral, we conclude BofA owed appellants a duty of care with respect to the
loan modification process.
              2.     Breach and Causation of Damages
       Appellants sufficiently allege BofA breached its duty of care by failing to
accurately account for the documents appellants submitted, failing to fairly evaluate their
loan modification application, not accurately accounting for their trial payments, and
failing to grant or deny their loan modification applications in a reasonable time period.
(See Alvarez, supra, 228 Cal.App.4th at p. 951 [plaintiffs sufficiently alleged a breach of
the duty of care by alleging improper handling of their loan modification applications].)
Appellants also sufficiently allege that conduct proximately caused their injuries (e.g.,
foregone remedies and increased arrears, interest, penalties, and fees). Accordingly, we
conclude appellants stated a claim for negligence against BofA.

       3.     Appellants Should Be Permitted to Amend Their Negligence Claim Against
              SPS and U.S. Bank
       The negligence claim is directed against SPS and U.S. Bank, in addition to BofA.
However, appellants‟ secondary liability allegations against SPS and U.S. Bank are
insufficient. Appellants allege SPS is liable because it “is attempting to enforce” the
loan. That conclusory allegation provides no basis for holding SPS liable for BofA‟s
conduct that predated SPS‟s involvement with appellants‟ loan. Appellants‟

                                             36
supplemental brief advances an assignee liability theory. As noted above, that theory
fails because (1) appellants do not allege BofA assigned anything to SPS and (2) tort
liability is not a contractual obligation. Appellants allege U.S. Bank is liable as BofA‟s
principal. But the complaint appears to allege BofA undertook much of the alleged
negligent conduct before August 2011, when U.S. Bank acquired an interest in the deed
of trust and (presumably) BofA became U.S. Bank‟s agent. The primary liability theory
advanced in appellants‟ supplemental brief fails for the same reason. Appellants should
be permitted to amend their negligence claim against SPS and U.S. Bank to address these
defects for the first time.
       G.      Wrongful Foreclosure
       “The basic elements of a tort cause of action for wrongful foreclosure track the
elements of an equitable cause of action to set aside a foreclosure sale. They are: „(1) the
trustee or mortgagee caused an illegal, fraudulent, or willfully oppressive sale of real
property pursuant to a power of sale in a mortgage or deed of trust; (2) the party attacking
the sale (usually but not always the trustor or mortgagor) was prejudiced or harmed; and
(3) in cases where the trustor or mortgagor challenges the sale, the trustor or mortgagor
tendered the amount of the secured indebtedness or was excused from tendering.‟ ”
(Miles v. Deutsche Bank National Trust Co. (2015) 236 Cal.App.4th 394, 408, quoting
Lona, supra, 202 Cal.App.4th at p. 104.)
       In their sixth cause of action, for wrongful foreclosure, appellants allege
respondents have no authority to foreclose on their property due to defects in the
securitization process. Specifically, they allege the assignment of the deed of trust to
U.S. Bank as trustee for the certificate holders of Harborview Mortgage Loan Trust
2005-08, Mortgage Loan Pass-through Certificates, Series 2005-08 was invalid (or never
occurred) because that securitized trust closed prior to the assignment.
       In their briefs, appellants conceded that they had not alleged in their complaint that
the securitized trust was governed by New York law nor that the interest in their loan was
                                             37
transferred late into the securitized trust. Further, in a supplemental brief, appellants
informed us that they have subsequently entered into a loan modification agreement with
their new loan servicer. During oral argument, appellants confirmed that their loan had
been modified. Presently, there is no threatened foreclosure or prospect of a foreclosure
on appellants‟ home. As a result, appellants conceded during oral argument that, as
pleaded, their wrongful foreclosure claim is insufficient, and they would be unable to
amend their complaint to state a viable cause of action for wrongful foreclosure. Based
on these changed circumstances, we find appellants‟ concession to be appropriate.14
       Appellants, however, raised for the first time during oral argument that they
should be given the opportunity to amend their complaint to state a cause of action for
declaratory relief based on the same facts. They claim that they would also be able to
allege in good faith, based on information and belief, that New York law governs the
securitized trust and that their loan was not transferred to the securitized trust within
90 days of the closing date.
       This alternative theory was not raised by appellants below or in any of their briefs
before this court on appeal. “We will not consider an issue not mentioned in the briefs
and raised for the first time at oral argument.” (BFGC Architects Planners, Inc. v.
Forcum/Mackey Construction, Inc. (2004) 119 Cal.App.4th 848, 854.) Although “the
showing as to how the complaint may be amended need not be made to the trial court and
can be made for the first time to the reviewing court [citation], [appellants‟] argument
raised for the first time at oral argument, is not adequate to justify our finding the trial
court abused its discretion.” (New Plumbing Contractors, Inc. v. Nationwide Mutual Ins.
Co. (1992) 7 Cal.App.4th 1088, 1098.) Additionally, appellants have not provided us


       14
         In view of the current posture of this case, both sides have agreed that the
California Supreme Court‟s recent decision in Yvanova v. New Century Mortgage Corp.
(2016) 62 Cal.4th 919 is inapplicable here.

                                              38
with any authority that would show that a declaratory relief claim would be viable nor
have they explained precisely how the allegations in support of the claim of wrongful
foreclosure would apply to a claim for declaratory relief.
       “In deciding whether the trial court abused its discretion in denying leave to
amend, „we must decide whether there is a reasonable possibility the plaintiff could cure
the defect with an amendment. [Citation.] If we find that an amendment could cure the
defect, we conclude that the trial court abused its discretion and we reverse; if not, no
abuse of discretion has occurred. [Citation.] The plaintiff has the burden of proving that
an amendment would cure the defect.‟ ” (Fontenot v. Wells Fargo Bank, N.A. (2011) 198
Cal.App.4th 256, 274.) We find no abuse of discretion here. Appellants have failed to
demonstrate that they could cure the defects with an amendment.
       H.     UCL
       “The UCL prohibits, and provides civil remedies for, unfair competition, which it
defines as „any unlawful, unfair or fraudulent business act or practice.‟ ” (Kwikset Corp.
v. Superior Court, supra, 51 Cal.4th at p. 320.) “A plaintiff may pursue a UCL action in
order to obtain either (1) injunctive relief, „the primary form of relief available under the
UCL,‟ or (2) restitution „ “as may be necessary to restore to any person in interest any
money or property, real or personal, which may have been acquired by means of such
unfair competition.” ‟ ” (Jenkins, supra, 216 Cal.App.4th at p. 520.)
       Appellants‟ seventh cause of action alleges respondents violated the UCL by
(1) violating the nonjudicial foreclosure statute (Civ. Code, § 2924); (2) violating Penal
Code section 115.5, which prohibits the recording of false or forged documents;
(3) negligently handling appellants‟ loan modification applications, and (4) making
“material misrepresentations affecting [appellants‟] interest in” the property. Appellants
allege these practices violated all three prongs of the UCL.




                                              39
              1.     Appellants Failed to State a UCL Claim
       To the extent appellants‟ UCL cause of action is predicated on an alleged violation
of Civil Code section 2924, it fails because we have held appellants failed to state a claim
for wrongful foreclosure. Appellants‟ UCL claim also fails to the extent it is based on an
alleged violation of Penal Code section 115.5, as appellants allege no facts supporting
their conclusory allegation that respondents violated that statute. All that remains, then,
is a UCL cause of action predicated on BofA‟s wrongful conduct in connection with
appellants‟ loan modification applications (e.g., negligence and misrepresentations).
       Respondents contend appellants‟ UCL claim fails because appellants do not allege
facts entitling them to either restitution or injunctive relief, which are the only remedies
the UCL affords private plaintiffs. (See Madrid v. Perot Systems Corp. (2005) 130
Cal.App.4th 440, 452.) Appellants respond that they pleaded a viable UCL restitution
claim by alleging they “were forced to pay unwarranted fees and penalties which they
would not have incurred had Respondents‟ not behaved the way they did.”
       “ „[I]n the UCL context . . . restitution means the return of money to those persons
from whom it was taken or who had an ownership interest in it.‟ ” (Feitelberg v. Credit
Suisse First Boston, LLC (2005) 134 Cal.App.4th 997, 1013.) The “notion of restoring
something to a victim of unfair competition includes two separate components. The
offending party must have obtained something to which it was not entitled and the victim
must have given up something which he or she was entitled to keep.” (Day v. AT&T
Corp. (1998) 63 Cal.App.4th 325, 340.) Even assuming appellants were entitled to keep
the money they paid in the form of penalties and fees, they do not allege BofA obtained
those payments. Thus, the first amended complaint failed to allege a viable UCL
restitution claim against BofA.
       Appellants‟ UCL claim also is directed against U.S. Bank, SPS, and ReconTrust,
apparently based on BofA‟s conduct, although the complaint does not allege how U.S.
Bank, SPS, and ReconTrust are secondarily liable for BofA‟s alleged UCL violations.
                                             40
In any event, appellants‟ UCL claims against U.S. Bank, SPS, and ReconTrust fail
because there can be no secondary liability without any underlying, primary liability.
              2.     Appellants Should Be Granted Leave to Amend Their UCL Claim
       We conclude the trial court erred by denying appellants leave to amend their UCL
claim. The first amended complaint does not show on its face that appellants cannot
allege that BofA obtained something to which it was not entitled or is otherwise defective
and appellants have not had the opportunity to cure that defect. (McDonald, supra, 180
Cal.App.3d at pp. 303-304.) With respect to U.S. Bank, SPS, and ReconTrust,
respondents contend there can be no vicarious liability for UCL violations. Appellants
respond by noting they “specifically plead[ed] that Bank of America and U.S. Bank
conspired to defraud Appellants in the loan modification process.” Some cases indicate
there can be secondary liability for UCL violations. For example, in People v. JTH Tax,
Inc. (2013) 212 Cal.App.4th 1219, 1242, the court held that “persons can be found liable
for misleading advertising and unfair business practices under normal agency theory.”
(Italics added.) In People v. Bestline Products, Inc. (1976) 61 Cal.App.3d 879, 918-919,
the court held that those who actively participated in a conspiracy to defraud by
disseminating misrepresentations could be held liable under the UCL. In view of that
authority, we conclude appellants also should be permitted to amend their UCL claims
against U.S. Bank, SPS, and ReconTrust.
III.   DISPOSITION
       The judgments are reversed and the matter is remanded to the superior court with
directions to vacate its orders sustaining Select Portfolio Servicing, Inc., and U.S. Bank
National Association‟s demurrer without leave to amend and granting Bank of America
and ReconTrust Company, N.A.‟s motion for judgment on the pleadings without leave to
amend. The superior court is further directed to enter a new order (1) denying the motion
for judgment on the pleadings as to the intentional and negligent misrepresentation causes
of action against Bank of America; (2) sustaining the demurrer as to the intentional and
                                             41
negligent misrepresentation causes of action against Select Portfolio Servicing, with
leave to amend; (3) overruling the demurrer as to the intentional and negligent
misrepresentation causes of action against U.S. Bank National Association; (4) sustaining
the demurrer and granting the motion for judgment on the pleadings as to the cause of
action for breach of contract, with leave to amend; (5) sustaining the demurrer and
granting the motion for judgment on the pleadings as to the cause of action for
promissory estoppel, with leave to amend; (6) denying the motion for judgment on the
pleadings as to the negligence cause of action against Bank of America; (7) sustaining the
demurrer as to the negligence of action against Select Portfolio Servicing and U.S. Bank,
with leave to amend; (8) sustaining the demurrer and granting the motion for judgment on
the pleadings as to the cause of action for wrongful foreclosure, without leave to amend;
(9) sustaining the demurrer and granting the motion for judgment on the pleadings as to
the cause of action for civil conspiracy, without leave to amend ; and (10) sustaining the
demurrer and granting the motion for judgment on the pleadings as to the cause of action
for violation of the UCL (Bus. & Prof. Code, § 17200 et seq.), with leave to amend. The
parties shall bear their own costs on appeal.




                                                42
                                                            Walsh, J.*




       WE CONCUR:




              Rushing, P.J.




              Elia, J.




Daniels et al. v. Select Portfolio, Inc., et al.
H040487
Daniels et al. v. Bank of America, N.A. et al.
H040990

       *
        Judge of the Santa Clara County Superior Court assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
Trial Court:                                   Santa Cruz County Superior Court
                                               Superior Court No. CV176513

Trial Judge:                                   Hon. Rebecca Connolly

Counsel for Plaintiffs/Appellants:             United Law Center
Julia and Andre Daniels                        Danny A. Barak
                                               Stephen J. Foondos

Counsel for Defendants/Respondents:            Locke Lord
Select Portfolio Servicing, Inc.               Regina J. McClendon
U.S. Bank, N.A.

H040487


Trial Court:                                   Santa Cruz County Superior Court
                                               Superior Court No. CV176513

Trial Judge:                                   Hon. Rebecca Connolly

Counsel for Plaintiffs/Appellants:             United Law Center
Julia and Andre Daniels                        Danny A. Barak
                                               Stephen J. Foondos

Counsel for Defendants/Respondents:            Severson & Werson
Bank of America, N.A.                          Jan T. Chilton
ReconTrust Company, N.A.                       Jon D. Ives

H040990




Daniels et al. v. Select Portfolio, Inc., et al.
H040487
Daniels et al. v. Bank of America, N.A. et al.
H040990